Appellant was convicted of having practiced a system and mode of treating the sick and afflicted without possessing a certificate issued by the state board of medical examiners *Page 420 
entitling him so to do. The facts in the case are substantially the same as those involved in that of People v. Vermillion,ante, p. 417, [158 P. 504], an opinion in which was this day filed. While defendant's practice, as shown, was as a teacher and demonstrator of the chiropractic system before a class in a chiropractic school, the subjects of such demonstration being the sick and afflicted who, at his hands, sought and received treatment free of charge, such fact did not exempt him from the operation of the law. An examination of the record discloses no grounds possessing any merit other than those urged in the Vermillion case, supra, and in the cases of People v.Jordan, 172 Cal. 391, [156 P. 451], and People v. Ratledge,172 Cal. 401, [156 P. 455], upon the authority of which the judgment and order appealed from must be and are affirmed.